Citation Nr: 1341825	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  13-32 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim for service connection for a right hip disability is decided.

In his May 2011 claim, the Veteran asserted that he continues to have right hip pain that started in service after falling several times, his right hip "locks up," and he does not walk normally.

In August 2011, the Veteran was afforded a VA examination of his right hip.  Based on his examination and consideration of the Veteran's STRs, the VA examiner concluded that there was no diagnosis of a right hip condition.

The Veteran submitted medical records from a private physician, Dr. Guse, which include a diagnosis of right hip pain.  However, in a letter from July 2012, the private physician not only assessed the Veteran to have right hip pain, but also a right hip labral disorder.  However, this follow-up letter does not indicate that any diagnostic tests were completed to diagnose a right hip labral disorder nor is there any reasoning as to why the private physician arrived at this conclusion when earlier in July 2012, he only indicated a diagnosis of right hip pain.

Therefore, because it is unclear whether the Veteran actually has a current diagnosis of a right hip disability, the Veteran should be afforded another VA examination to determine such and if so, whether that disability is related to service or service-connected right foot disability.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the names, addresses, 
and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his right hip pain at any time.  In particular, the appellant should be asked to provide a release form for Dr. Guse so that updated clinical treatment records can be requested.  After securing any necessary releases, the RO/AMC should request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified. 

2.  After the above requested records, if any, have been associated with the claims file, schedule the Veteran for a VA hip examination to obtain a medical opinion as to whether he suffers from a current right hip disability and if so, whether such is related to service or service-connected right foot disability.  The claims file must 
be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary, to include x-rays, should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Indicate whether the Veteran has a diagnosed right hip disability.  In addressing this question, the examiner should comment on Dr. Guse's assessment of right hip labral disorder.

b. If a current right hip disability is found, then the examiner should provide an opinion as to whether the right hip disability at least as likely as not (50% probability or greater) arose during the Veteran's approximately 3-month period of service or is otherwise etiologically related to service.  The examiner should explain the medical basis for the conclusions reached.

c. If not related to service, the examiner should opine as to whether the right hip disability is caused by the service-connected right calcaneal stress fracture with plantar fasciitis.  The examiner should explain the medical basis for the conclusions reached.

d. If not caused by the service-connected right foot disability, then the examiner should opine as to whether the right hip disability has been permanently worsened beyond normal progression (aggravated) by the service-connected right foot disability.  If the examiner finds that the Veteran's right hip disability 
is aggravated by his service-connected right foot disability, the examiner attempt to quantify the degree of worsening beyond the baseline level of disability of the right hip prior to aggravation.  The examiner should explain the medical basis for the conclusions reached.


3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


